Prescott, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge Raine of the Circuit Court for Baltimore County, on August 20, 1957.
Petitioner was convicted in the Criminal Court of Baltimore on a charge of robbery and was sentenced by Judge Byrnes to eight (8) years in the Maryland House of Correction, to date from June 22, 1956. The petitioner states as his only ground for requesting the writ that he is the victim of circumstances over which he had no control.
This Court has said on many occasions that the weight or sufficiency of the evidence cannot be raised on habeas corpus proceedings.

Application denied, with costs.